
	
		II
		111th CONGRESS
		1st Session
		S. 2777
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 16, 2009
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To repeal the American Recovery Capital
		  loan program of the Small Business Administration.
	
	
		1.Repeal of American Recovery Capital loan
			 program
			(a)In generalSection 506 of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 157) is
			 repealed.
			(b)Return of fundsAny unobligated balances of the amounts
			 appropriated under the heading Business Loans Program
			 Account under the heading SMALL BUSINESS ADMINISTRATION under title
			 V of division A of the American Recovery and Reinvestment Act of 2009 (Public
			 Law 111–5; 123 Stat. 151) for loan subsidies and loan modifications for loans
			 to small business concerns authorized in section 506 of division A of the
			 American Recovery and Reinvestment Act of 2009 are rescinded.
			(c)ApplicabilityAny loan guarantee under section 506 of
			 division A of the American Recovery and Reinvestment Act of 2009 entered into
			 before the date of enactment of this Act, shall remain in full force and effect
			 under the terms, and for the duration, of the loan guarantee.
			
